Dissenting Opinion by
Mb. Chief Justice Bell:
I very strongly dissent. Once again the majority ignore and change the clear language of a will, as well as the pertinent principles of Law and prior decisions of this Court. See, inter alia, Woodward Estate, 407 *162Pa. 638, 182 A. 2d 732, and the concurring Opinion in Greathead Estate, 428 Pa. 553, 236 A. 2d 224.
Testator died testate October 25, 1967. Under the terms of his will, testator gave $250 to Dale Satterfield and the residue of his estate to Helen Keashen. On April 19, 1963, testator executed a codicil wherein he provided: “Contrary to anything in my will I direct that the two certificates* attached covering 104-shares of Sears and Roebuck shall be paid over to Dale Wayne Satterfield as a legacy in addition to any sum bequeathed to him in my will.” At the time testator executed this codicil he owned 104 shares of the Sears and Roebuck stock. Testator did not bequeath or say “all my shares of Sears and Roebuck stock.”
Approximately two years later, Sears and Roebuck split two-for-one its stock and issued to each stockholder a neto certificate for the amount of the additional shares. Testator then owned 208 shares. During the two years and seven months which elapsed between the time of the stock split and his death, testator made no change in either his will or codicil.
After testator’s death, the codicil was found in testator’s safe deposit box in an envelope which included the two stock certificates representing the original 104 shares, which were stapled together, and a third stock certificate representing the additional 104 shares, which showed no evidence of stapling. It is as obvious as anything can possibly be that the testator knew he had two stock certificates for 104 shares, as well as an additional stock certificate representing an additional 104 shares. No change in his testamentary gift of the two stock certificates for 104 shares can be predicated upon ignorance or oversight. Moreover, testator Uved for two years and seven months after the receipt of the ad*163ditional 104 shares of Sears and Roebuck stock, and it is clear as crystal that testator had ample opportunity in the two and one-half years between the time of the stock split and his death to change the specific bequests in his codicil, if that was his intention. Yet he made no change in his codicil in these two and,one-half years.*
What is the use of writing a will if no matter how clear and specific the language and how clear the testator’s intent are, a majority of the Supreme Court of Pennsylvania will ignore it or rewrite it in accordance with what they believe the testator meant to say, but didn’t?
Mr. Justice O’Brien joins in this dissenting opinion.

 Italics throughout, ours.


 It Is tempting to conclude—as the majority impliedly does— that because of the stock split, the per-share market value as of the date of death merely approximated 50 percent of the per-share market value as of the date of the testamentary bequest of 104 shares; and testator’s gift, if limited to 104 shares, would accordingly be diluted by approximately 50 percent. Everyone who has the slightest knowledge of the stock market knows that stock values often fluctuate widely, solely as the result of one or many various conditions or forces which affect the stock market or a particular stock. In light of any possible results, it is wise, safe and necessary to be guided and governed by the clear and specific language of testator’s will.